UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-1712



OUSMAN M. SILLAH,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A72-000-231)


Submitted:   February 24, 2006               Decided:   May 15, 2006


Before WILKINSON, WILLIAMS, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Irena I. Karpinski, LAW OFFICES OF IRENA I. KARPINSKI, Washington,
D.C., for Petitioner. Paul J. McNulty, United States Attorney,
Kent P. Porter, Assistant United States Attorney, Norfolk,
Virginia, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Ousman    M.   Sillah,    a    native    and   citizen    of   Gambia,

petitions for review of an order of the Board of Immigration

Appeals    (Board)    denying   as       untimely   his    motion    to   reopen

immigration proceedings.        We have reviewed the record and the

Board’s order and find that the Board did not abuse its discretion

in denying the motion to reopen.          See INS v. Doherty, 502 U.S. 314,

323-24 (1992); 8 C.F.R. § 1003.23(b)(4)(ii) (2006).                 Accordingly,

we deny the petition for review for the reasons stated by the

Board.    See In Re: Sillah, No. A72-000-231 (B.I.A. June 3, 2005).

We deny Sillah’s Motion for Stay of Proceedings and dispense with

oral   argument     because   the    facts    and    legal   contentions     are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                              PETITION DENIED




                                     - 2 -